DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding Claim 1, it is noted that the claim makes reference to “corresponding microfluidic catheters”. In the instant case it is held that such “catheters” are not positively required. Specifically, the clause which first recites the “catheters” does so by describing a function of the “skull anchor” which is “configured to couple the branch lines to corresponding microfluidic catheters…” [emphasis added]. As such, the broadest reasonable interpretation of Claim 1 does not positively include the “catheters” as part of the claimed workpiece as the catheters are not separately recited, but only introduced as part of a recitation of capabilities of the skull anchor. Should Applicant wish for the “catheters” to be a required part of the claimed workpiece the claims should be amended to provide a clear indication of inclusion.
Regarding Claims 8-22, Examiner again notes that Claim 1 does not positively require the presence of the “catheters”. As such limitations which seek to limit the qualities of the “catheters” are held to be directed toward limiting the type of catheters with which the positively recited skull anchor and branch lines must be configured to interface.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6, 7, and dependents thereof is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, Applicant makes reference to “a first catheter” and “a second catheter”. It is unclear if these catheters are the same or different than the “microfluidic catheters” functionally recited in Claim 1. As such, it is further unclear if such catheters are positively recited. It is unclear if Claim 6 is now adding the catheters or again is merely reciting them with respect to defining functions of the skull anchor – note especially the use of the function word “disposable”.
	Claim 7 is indefinite for similar reasons directed toward “first and second catheters” and a lack of clarity as whether recitation of these catheters being “coupled” to the skull anchor is positively denoting their presence or merely further qualifying capabilities of the skull anchor – note especially the use of the function word “disposable”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 8-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0217196 (“Nelson”) in view of U.S. Patent No. 6,061,587 (“Kucharcyzk”) and U.S. Publication No. 2002/0156462 (“Stultz”).
Regarding Claim 1, Nelson discloses an implantable delivery system (Abstract), comprising:
A percutaneous access device (106) through which drug-containing fluid can be delivered;
A trunk line (see at 107) having a lumen extending therethrough, the lumen being in fluid communication with a corresponding port formed in the access device (i.e. the 
A manifold (508, 509) configured to route the fluid in the trunk line into a plurality of branch lines (see generally 543/541, 543’/541’) each branch line including a corresponding fluid lumen disposed therein; and
A skull anchor (500) configured to be secured to the skull of a patient and being configured to couple the branch lines to corresponding microfluidic catheters configured to extend into the brain of the patient (see Par. 124, 134; see Fig. 14). Examiner notes that the catheters are not positively required by the instant claims such that while Nelson does disclose catheters (506) within the context to of the claimed invention the consideration of the Nelson reference is not limited to ONLY consideration of catheters (506), but rather ANY catheter to which the invention of Nelson can be interfaced.
Nelson discloses the invention substantially as claimed except that the trunk line includes a plurality of independent fluid lumens communicating with a corresponding plurality of ports formed in the access device. However, Kucharcyzk discloses that it is known in the art of intracranial catheters (4; Fig. 1) to include a plurality of independent and discrete fluid channels (11 and 21-27; see Fig. 3b) in order to permit infusion of two discrete medicaments (Col. 18, Ln. 17-21), permit the delivery of non-storage stable discrete medicaments (Col. 18, Ln. 24-27), evacuate undesirable materials (Col. 18, Ln. 27-34)…etc. Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the system of Nelson to incorporate a design with a plurality of independent and discrete lumens to transfer a plurality of fluids to each of the catheters, as disclosed by Kucharcyzk, in order to permit 
Nelson, as modified by Kucharcyzk, discloses the invention substantially as claimed except that device utilizes a single trunk line which has a plurality of independent fluid lumens corresponding to a plurality of ports in an access device. Rather Kucharcyzk exemplarily illustrates the fluid line splitting into independent trunk lines (2, 2a, and 2b) at some point prior to interconnection with an access device (3, 3a, 3b). However, Stultz discloses a related percutaneous access device (10) which includes a plurality of reservoirs/ports (43) which communicate with a corresponding number of independent fluid lumens (17a, 17b…etc.) aggregated within a single trunk line (14). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide a single trunk line aggregating the plurality of independent lumens required in the modified invention of Nelson and delivering that fluid to the manifold for routing into the branch lines, as disclosed by Stultz, in order to simplify interconnection by reducing the number of discrete connection sites and keeping the fluid supply lines neatly bundled. Examiner submits that the prior art demonstrates a plurality of lumens for each catheter to be obvious and further demonstrates that the lumens to be joined via tubing independently or dependently. Examiner notes that an ordinary artisan would reasonably recognize and appreciate that the use of dependent tubing simplifies construction and assembly and reduces the likelihood of lengths of tubing become tangled and/or kinked. Furthermore, it has been held that forming integrally, a structure which was previously comprised of separate see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	Regarding Claim 2, Nelson discloses that one or more inline filters (548) can be provided as part of flow restrictors (540, 540’) disposed in the branch lines (Par. 139) and configured to remove particulates from fluid flowing through the branch lines.
	Regarding Claim 3, Nelson discloses the trunk line, manifold, branch lines, and skull anchor are configured for long-term implantation beneath the skin of a patient as a function of the “skull anchor” (see Par. 119).
	Regarding Claims 6 and 7, the skull anchor of Nelson is disposable over first and second burr holes formed in the skull of the patient such that a first catheter coupled to the skull anchor extends through the first burr hole and a second catheter coupled to the skull anchor extends through the second burr hole (Par. 119 – see Fig. 13). Examiner submits that the device of Nelson is capable of being used in association with one or two burr holes depending on the preference of the physician.
	Regarding Claim 8-22, the device of Nelson is capable of being connected to catheters which include an array of sensors at a distal end thereof and printed on a substrate of the catheter, formed on a ribbon affixed to the catheter, wherein the array of sensors includes at least one electrode of any suitable type including an interrogatable sensor, a pressure sensor, a glutamate sensor, a pH sensor, a temperature sensor, an ion concentration sensor, a carbon dioxide sensor, an oxygen sensor, a neurotransmitter sensor, and a lactate sensor, wherein the sensor is disposed in a fluid lumen of the at least one catheter adjacent an outlet port of the at least one catheter such that fluid flowing through the outlet port washes over the sensor, wherein 
a micro-tip having a proximal portion, a central portion, a distal portion, and at least one fluid channel extending along said proximal, central, and distal portions, the at least one fluid channel having an outlet port at a distal end thereof and an inlet port at a proximal end thereof,
a first outer sheath disposed coaxially over the distal portion of the micro-tip such that the distal portion of the micro-tip protrudes from a distal end of the first outer sheath;
a first tissue-receiving space defined between an exterior surface of the micro-tip and an interior surface of the distal end of the first outer sheath;

a nose portion disposed over at least the central portion of the micro-tip and extending between the first outer sheath and the catheter body such that the nose portion defines an exterior surface that tapers from a reduced distal diameter corresponding to the outside diameter of the first outer sheath to an enlarged proximal diameter corresponding to the outside diameter of the catheter body.
The ability to interface with such catheters does not involve any modification to the required components of the instantly claimed invention as found in Nelson.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0217196 (“Nelson”) in view of U.S. Patent No. 6,061,587 (“Kucharcyzk”) and U.S. Publication No. 2002/0156462 (“Stultz”) as applied above, and further in view of U.S. Patent No. 5,843,150 (“Dreessen”).
Regarding Claims 4 and 5, Nelson discloses the invention substantially as claimed except that the access device includes one or more electrical connections for coupling extracorporeal electrical conductors to implanted electrical conductors. However, Dreessen discloses a similar catheter (60) based treatment device configured for implantation into the brain for the treatment of neurological disorders (Abstract). Dreessen discloses that the catheter may be configured for both fluid delivery via a lumen (Par. 7, Detailed Description) and an electrode (61), the electrodes being useful for simultaneous electrical stimulation concurrent with drug delivery (Abstract) and being provided so as to receive electrical energy via conductors disposed in the tubing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/21/2021